OPINION
By THE COURT
The record in the case is very confusing, but the final judgment rendered by the Municipal Court is evidenced by a journal entry signed by the trial judge in that court. That entry shows that no personal judgment was rendered in favor of George B. Lehman, the holder of the mortgage. It is true that this finding and judgment is not in accordance with the entry which was made upon the docket by the municipal judge, but it is the entry that finally adjusts the rights of the parties. The entry on the docket states at the foot “See Journal Entry” and when the journal entry came to be' drawn three days later, it was approved and signed by the judge, and this was done pursuant to Rule 23 of the Municipal Court.
The jurisdiction of the Municipal Court over certain of the defendants is challenged on the ground that the only defendant residing in the City of Toledo was Elizabeth Jane Cow'an, and that her interest in the mortgaged property was cut off in a judgment rendered in a divorce suit between her and her husband. The record shows that she originally had an interest in this property and signed the chattel mortgage with her husband as owner with him, and there is nothing in the record that shows that she did not still have, at the time the action was commenced and -when judgment was rendered in the Municipal Court, the same kind of an interest in the property. No bill of exceptions was taken, and w'e have no means of knowing what the fact was in that respect and can only go by what appears in the records of the court and beyond that must presume the *438existence of all facts necessary to sustain the validity of the judgment.
We find no prejudicial error and the judgment will be affirmed.
Judgment affirmed.
RICHARDS, WILLIAMS and LLOYD, JJ, concur.